BUSSEY, Presiding Judge.
This is an appeal from an Order denying post conviction relief in the District Court of Oklahoma County, Case No. CRF-69-671. The above styled and numbered cause was filed in this Court on the 9th day of July, 1971. The Order denying *382post conviction relief was entered on the 8th day of January, 1971. In said Order of the trial court, the following is recited:
"Defendant voluntarily entered a plea of guilty to the charge as reduced. He was represented by an able lawyer. That defendant has no basis in fact or law for a change in the judgment and sentence. DENIED.”
It is readily apparent from the findings of the trial court that had the Petition been timely filed the petitioner would not have been entitled to any relief. We, therefore, affirm the trial court’s denial of post conviction relief. Affirmed.
NIX and BRETT, JJ., concur.